Citation Nr: 0008092	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  92-14 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1. Entitlement to service connection for a left arm and hand 
disorder.

2. Entitlement to service connection for a psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
September 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana.

In June 1994, the Board remanded the veteran's claims to the 
RO for further development.  In a September 1996 decision, 
the Board denied the veteran's claims of entitlement to 
service connection for conjunctivitis and sinusitis and left 
arm and hand compensation, pursuant to 38 U.S.C.A. § 1151.  
At that time, the Board also remanded his claims of service 
connection for cervical spine, right leg, low back, left arm 
and hand and psychiatric disorders to the RO for further 
evidentiary development.

In a January 1999 rating decision, the RO granted service 
connection for a low back disability and awarded a 
compensable disability evaluation.  A March 1999 notice of 
disagreement as to that determination was received from the 
veteran and a statement of the case issued in April 1999.  
However, a substantive appeal regarding an increased rating 
for a low back disability is not associated with the claims 
file and the matter has not been certified for appellate 
consideration.

In June 1999, the Board denied the veteran's claims of 
entitlement to service connection for cervical spine and 
right leg disorders.  It also remanded his claims of service 
connection for left arm and hand and psychiatric disorders to 
the RO for further development.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Any current left arm and hand disorder is not shown to be 
related to service or any incident of service.

3. No competent evidence has been submitted to demonstrate 
that the veteran has a psychiatric disorder related to his 
period of military service or a service-connected 
disability.


CONCLUSIONS OF LAW
1. A left arm and hand disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).
2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107(a); 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a left arm and 
hand disorder and a psychiatric disorder.  The legal question 
to be answered, initially, is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented a well-grounded 
claim, his appeal must fail with respect to this claim and 
there is no duty to assist him further in the development of 
his claim.  38 U.S.C.A. § 5107(a).  To that end, however, the 
Board remanded the veteran's claims to the RO in June 1994, 
September 1996 and June 1999 for further evidentiary 
development, including VA examinations.  The examination 
reports are associated with the claims folders and, as will 
be explained below, the Board finds that the veteran's claim 
for service connection for a left hand and arm disorder is 
well grounded and his claim for service connection for a 
psychiatric disorder is not well grounded.


I. Factual Background

On a medical history completed in February 1981, when he was 
examined for entry into service, the veteran gave a history 
of neck pain when he was 19 years with no current problems.  
He indicated that he was treated for a back injury sustained 
in a motor vehicle accident in 1978, with no illnesses lately 
and the examiner noted no back abnormality.  When examined 
for entrance into service that day, a psychiatric abnormality 
was not described and, as to the veteran's upper extremities, 
the examiner said this was to be subjectively determined.  
The veteran was found qualified for active service.

Service medical records reflect that, in February 1982, the 
veteran was seen for counseling at the suggestion of his 
squadron staff.  The veteran complained of nervousness during 
tests.  According to a record entry later that month, the 
veteran was seen in relaxation therapy for test anxiety.  He 
had anxiety symptoms at test time, with butterflies in his 
stomach and sweaty palms.  There was no evidence of 
psychoses, organic brain syndrome or suicidal or homicidal 
ideation.  The assessment was adjustment disorder and anxious 
mood.  In November 1982, he was assessed with palpitations, 
probably secondary to anxiety.

A September 1985 emergency room record indicates that the 
veteran complained of air hunger when he lay down.  The 
diagnosis was anxiety.

In May 1987, an emergency room record shows the veteran was 
treated for a right forearm abrasion after he scraped his arm 
on a trailer hitch.  He had full range of motion and no 
deformity.

An August 1988 clinical record documents that the veteran 
complained of a burn to his left forearm.  A physician was 
unavailable and he was referred to a private hospital 
emergency room for further treatment.  According to the 
private hospital record, the veteran said that a boat hitch 
dropped on his left forearm and his ring and little finger 
were numb.  There were no circulatory deficits observed.  
Ointment was applied to his wound and he was discharged.  The 
doctor noted abrasion only and that the nerves were "ok".  
An arm abrasion was diagnosed.

When examined for discharge in September 1991, the veteran 
was noted to have a long history of low back pain, but 
psychiatric and left arm and hand abnormalities were not 
described.

Post service, VA and private medical records and examination 
reports, dated from 1991 to 1999, are associated with the 
claims file.  When examined by VA in November 1991, the 
veteran only complained of low back pain.  He had full range 
of motion of the upper extremities, including his hands, 
wrist, shoulder and elbow.  Diagnoses were not referable to 
left arm and hand and psychiatric disorders.

VA and private records dated in October 1993 reflect the 
veteran's complaints of a three-month history of progressive 
left arm numbness that affected his fourth and fifth fingers 
and the ulnar aspect of the left forearm.  He told a VA 
examiner that he had a left wrist hyperextension injury 34 
years earlier and his wrist was splinted.  He was unaware of 
any specific injury to the neck, shoulder, elbow or wrist 
and, according to a private Nerve Conduction and 
Electromyography Study (EMG) report, was quite sure that he 
had no symptoms before three months ago.  Test results showed 
an abnormal examination.  Electrodiagnostic findings were 
consistent with severe ulnar neuropathy.  The site of 
compromise was most likely in the across elbow segment, or 
just below the elbow.  

In November 1993, the veteran was evaluated by Dennis W. 
Dietrich, M.D., and gave a four-month history of left arm and 
hand symptoms.  Four months earlier, the veteran began to 
experience some paresthesias in the left ring and little 
fingers that became progressively more persistent and then, 
over the last two months, he developed marked weakness of the 
left hand with progressive atrophy and a claw-like deformity 
of the hand.  The clinical impression was severe left ulnar 
neuropathy with a need to rule out cervical cord lesion and a 
magnetic resonance image (MRI) of the cervical spine was 
recommended.

VA hospitalized the veteran in February 1994 with complaints 
progressive numbness affecting the fourth and fifth fingers 
and left arm aching with muscle wasting and inability to open 
his hand.  The veteran described tingling in his left arm 
first noticed in May 1985, that started as tingling in the 
fourth and fifth digits and spread, lasting four to five 
hours, approximately three times per week.  The veteran shook 
his arm for relief and continued to work as a loader in a 
lumbar yard.  He noticed wrist numbness and, in July 1993, 
noticed wrist weakness that progressed with thinning wrist 
muscles.  While hospitalized, the veteran underwent an EMG 
that was consistent with left ulnar neuropathy most likely at 
or near the wrist with no electrophyisologic evidence of 
median neuropathy.  A cervical MRI was normal.  A hand clinic 
report indicates that the veteran presented with a right 
(left?) paresthesia approximately seven months ago with no 
injury or precipitating event.  Over the past five months, 
the veteran had a rapidly progressive clawing and contraction 
of his 4th and 5th fingers on the left hand.  The examiner's 
assessment included three probable problems: wrist 
osteoarthritis secondary to long standing scaphoid non union; 
reflex sympathetic dystrophy (RSD) and ulnar nerve 
compression, most likely at the elbow and the cubital tunnel.  
The final diagnoses were left ulnar nerve entrapment at the 
wrist secondary to fracture and RSD. 

On an undated, but apparently late 1994 VA, medical record, 
the veteran gave a history of left arm numbness and tingling 
that began in May 1993 when he worked in a lumbar yard.  

According to a January 1995 VA neuromuscular consultation 
report, the veteran underwent electrodiagnostic studies 
regarding pain in his low back and lower extremities.  The 
impression was normal electrodiagnostic studies in the low 
back and lower extremities.

January 1995 VA orthopedic and spinal examination reports 
reflect that the veteran was seen for back pain, but did not 
currently complain of back pain or problems.  His left hand 
was paralyzed in a claw hand described as ulnar nerve damage.  
Left ulnar palsy, idiopathic, etiology undetermined despite 
tests, was diagnosed.  

A January 1995 VA psychiatric evaluation report shows that 
the veteran denied a history of mental illness and substance 
abuse prior to entering active service.  Over the past three 
years, he experienced nerve deterioration and muscle atrophy 
that left him with a claw like left hand with little 
functional ability or feeling.  He sought many evaluations, 
but had not had a good answer regarding its etiology.  
Currently, the veteran felt very depressed because of his 
left-hand disorder.  He lost self-confidence and felt very 
inadequate and hopeless due to his inability to support his 
family.  His problems caused significant marital difficulties 
for a while, although he and his wife have worked it out.  
The veteran was withdrawn and did not want to be with people.  
He pushed away his wife and others, was irritable, 
preoccupied, lacked energy and had difficulty concentrating.  
He had sleep difficulties, denied being suicidal and said he 
hated being unable to work.  The veteran had seen many 
doctors about his hand, but did not have a good understanding 
of the problem or its etiology.  The Axis I diagnosis was 
major depressive disorder, single episode, moderate.  The VA 
psychiatrist opined that the veteran's disability was 
predominantly due to the left-hand disorder, but the 
veteran's depression was becoming more significant and was a 
disabling factor by itself.   The examiner commented that the 
veteran was an excellent candidate for retraining.

A February 1995 VA MRI report of the lumbar spine showed a 
tiny benign neurogenic tumor along the S2 or S3 nerve root.

A February 1995 Social Security Administration (SSA) 
administrative decision found the veteran to be totally 
disabled due to left ulnar nerve entrapment at the wrist, RSD 
and a nonunion of a scaphoid fracture.  The SSA determination 
awarded disability benefits from May 1994.  In reaching its 
determination, the SSA considered VA and private medical 
records dated in 1993 and 1994, many described above.

In June 1998, VA requested that Patrick J. Cahill, M.D., a 
neurologist, examine the veteran.  According to the 
examination report, in 1991, the veteran inexplicably began 
to develop contractions of the fingers of the left hand with 
numbness and tingling globally in the left hand and forearm 
and pain began two or three years later with contractions 
about the same time the pain occurred.  Since then, the 
tingling lessened but the pain increased, but was not 
constant, better in the summer and worse in the winter.  He 
was not in service when this started but had just been 
honorably discharged from the service.  Dr. Cahill noted that 
the veteran was examined by a hand specialist/orthopedist and 
neurologist who were unable to explain the etiology of the 
left hand weakness but did not believe it corresponded to an 
isolated ulnar nerve lesion.  An April 1998 MRI of the 
cervical spine and brain showed mild spondylotic changes with 
mild diffuse disc bulges with minimal cord deformity and the 
cervical cord appeared to be intrinsically normal.  Findings 
on the cervical MRI were not thought to be an explanation for 
left-hand problems.  The veteran's past history included a 
motor vehicle accident in 1979 and may have strained his low 
back in 1989.  

On examination, the veteran was observed to be fully awake, 
alert, oriented with normal speech, no dysarthria and no 
depression.  The clinical impression was claw hand on the 
left that had the appearance of an ulnar neuropathy but the 
findings were inconsistent with that, other than the 
appearance and that his weakness appeared to be collapsing 
that indicated some volition and diffuse indicating medial, 
radial and ulnar distribution.  Sensory symptoms were not 
present but were documented in the past, so could not be 
adequately reproduced.  Dr. Cahill said that the veteran's 
hand pain was unrelated to his neck pain that was muscular in 
origin and stable.  The cervical MRI findings were mild 
enough to be insignificant.  While a psychiatric evaluation 
documented the presence of depression, Dr. Cahill noted that 
did not appear to be present at the time of the veteran's 
current examination. 

In August 1998, VA requested that Steven J. Rizzolo, M.D., an 
orthopedist, examine the veteran.  Regarding the veteran's 
left arm, Dr. Rizzolo indicated that notes reflecting a 
problem began in mid 1993 with a several month history of 
progressive numbness and tingling in his left hand with 
progressive stiffness and clawing of the fingers.  The 
examination report notes a May 1985 service record entry of 
an abrasion type injury with a little bit of numbness and 
tingling but the medical reports did not indicate consistent 
complaints.  Dr. Rizzolo noted that the veteran clearly 
pointed out that his problem developed mostly in 1993, with 
no real symptoms between 1985 and 1993 referable to the ulnar 
aspect of the left hand.  A neurologist and hand surgeon 
document EMG abnormalities of several studies.  One EMG 
appeared to indicate a possible problem around the wrist and, 
another, around the elbow.  X-rays of the wrist demonstrated 
a non-united scaphoid fracture with early arthritis of the 
radial carpal joint.  A MRI of the neck showed no evidence of 
neural compression and RSD was eventually diagnosed, due to 
shiny skin and sensory changes.  Regarding his left hand, the 
veteran said that between the injury he had in service and 
his discharge, he did not have any real numbness, tingling or 
hand problems.  It was insidious and atraumatic and he 
developed severe problems with the hands.  There were 
contractures.  RSD was diagnosed.   Upon examination, Dr. 
Rizzolo diagnosed probable RSD, left upper extremity.  The 
orthopedist commented that it appeared the veteran had RSD 
and deferred to a neurologist or hand surgeon regarding the 
etiology of the disorder.  However, Dr. Rizzolo noted that 
the veteran was asymptomatic when he was discharged from 
service.

In August 1999, VA asked Thomas L. Schumann, M.D., an 
occupational and preventive medicine specialist, to examine 
the veteran and provide an opinion regarding the etiology of 
the left arm symptoms.  The veteran first injured his left 
arm in junior high school when he fell on that hand and 
fractured his left wrist.  It was splinted, healed and seemed 
fine, thereafter.  In about 1989, the veteran hit a hitch 
with his arm and sustained an abrasion and also injured it on 
another occasion that year when a paint bucket bumped it.  He 
began to have medical treatment for intermittent pain and 
paresthesias in the arm and believed it bothered him ever 
since.  Dr. Schumann noted that VA (service) medical records 
were negative for any notes between 1987 and 1991 regarding 
treatment of a left arm injury.  The doctor was unable to 
find a record regarding a left arm injury.  Further, the 
veteran said when he was discharged from service, his hand 
did not bother him and he worked in a lumberyard.  
Thereafter, he developed a claw hand, experienced significant 
problems and was advised by other physicians of the 
uncertainty of the etiology of the left-hand problem.  A 
review of systems was positive for arthritis and rheumatism, 
numbness and tingling, sleep difficulty and depressed mood.  
The diagnosis was claw hand deformity of the left hand.  

Further, according to his report, Dr. Schumann was unable to 
find the August 1988 medical record of the veteran's left arm 
injury, noted that the veteran had numerous problems between 
1987 and 1991 and that none referenced a hand injury.  
Additionally, post-service medical records indicate that the 
veteran's symptoms began in 1991 when he worked in a 
lumberyard after discharge.  Dr. Schumann said that the 
veteran's medical history, as related to other examiners, did 
not trace symptoms to a 1988 or 1989 injury in service.  In 
Dr. Schumann's opinion, it did not appear more likely than 
not that an extremity injury in service could be incriminated 
as the primary cause of the veteran's left-hand problem.

As to the veteran's psychiatric claim, Dr. Schumann noted the 
past diagnosis of somatoform disorder, nonspecific, possible 
conversion disorder with signs of depression and somatization 
in the past.  Dr. Schumann said there were some signs of 
depression reported as well on current examination.  The 
limited information provided regarding these symptoms did not 
support a disorder linked to service on a more probable than 
not basis, although he deferred to a psychiatric specialist's 
opinion.

The veteran also submitted an extract of medical literature 
regarding reflex sympathetic dystrophy syndrome (RSDS) to the 
effect that RSDS is characterized by pain and tenderness 
usually of a distal extremity, accompanied by signs and 
symptoms of vasomotor instability, trophic skin changes and 
the rapid development of bony demineralization.  A 
precipitating event can be identified in two thirds of cases 
that include local trauma, myocardial infarction, strokes and 
drugs.

II. Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
psychosis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
and was not aggravated by such service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  In 
addition, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

As with claims for direct service connection, however, claims 
for secondary service connection must be well grounded.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

A. Service Connection for Left Arm and Hand Disorder

The veteran has contended that service connection should be 
granted for a left arm and hand disorder, variously diagnosed 
as ulnar neuropathy and reflex sympathetic dystrophy.  
Although the veteran has described a pre-service broken left 
wrist in junior high school, when examined for service 
entrance, a left arm or wrist abnormality was not noted and 
he was presumed in sound condition and found qualified for 
active service.  See 38 U.S.C.A. §§ 1111, 1137.  While an 
August 1988 service record reflects treatment for a left arm 
abrasion, subsequent service records are entirely negative 
for complaints or treatment related to his left arm and hand 
and, when examined for discharge in September 1991, a left 
hand and arm abnormality was not described.  

Additionally, the post service medical evidence reveals that 
the veteran has given various descriptions of when his left 
arm pathology originated.  In October 1993, when he initially 
sought treatment for his left arm problem, the veteran 
repeatedly gave no more than a seven month history of 
symptomatology, denied prior left arm injury and did not even 
mention the abrasion incident in service.  In fact, he told a 
private EMG examiner at the time that he was quite sure he 
had no symptoms before three months earlier.  Although a 
February 1994 VA hospital record indicates that the veteran 
reported left arm tingling that started in May 1985, this 
pre-dates the August 1988 left arm injury and, as noted 
above, service medical records do not reflect complaints or 
treatment for left arm tingling and numbness.  In January 
1995, the VA psychiatric examiner noted that the etiology of 
the veteran's left-hand disorder was unknown.  Moreover, Dr. 
Rizzolo, in August 1998, observed that the veteran clearly 
pointed out that his left arm problem developed mostly in 
1993 with no symptoms between 1985 and 1993 referable to the 
ulnar aspect of his left hand.  The veteran told the 
physician that he had no numbness, tingling and left-hand 
problem from his injury in service to discharge.  But in 
August 1999, the veteran told Dr. Schumann that he began 
treatment in 1989 for intermittent pain and paresthesias in 
the arm and believed it bothered him ever since, although the 
medical evidence does not support this statement.  
Furthermore, Drs. Rizzolo and Schumann noted that the 
veteran's left arm symptomatology began after his discharge 
from service and Dr. Schumann said that the veteran did not 
trace a history of symptoms to a 1988 or 1989 injury in 
service.  Dr. Schumann said it was not more likely than not 
that the veteran's left arm and hand disorder was related to 
service.  Accordingly, as it has not been shown that the 
veteran's left arm and hand disorder is related to an 
incident in service, service connection for a left arm and 
hand disorder must be denied.  38 U.S.C.A. §§ 1101, 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107.

B.  Service Connection for Psychiatric Disorder

The veteran has contended that service connection should also 
be granted for a psychiatric disorder due to his left arm and 
hand disorder.  Although the evidence shows that the veteran 
currently has some signs of depression, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that a psychiatric abnormality was 
not found on separation from service and the first post 
service evidence of record of depression is from 1995, more 
than four years after the veteran's separation from service.  
However, in June 1998, Dr. Cahill remarked on the absence of 
depression in his examination of the veteran.  Furthermore, 
the veteran has contended that his psychiatric disorder is 
due to his left arm and hand disorder, but, as set forth 
above, service-connection is not in effect for a left arm and 
hand disorder.  See 38 C.F.R. § 3.310; Allen.  In short, no 
medical opinion or other medical evidence relating the 
veteran's psychiatric to service or any incident of service 
has been presented.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports his claim.  The evidence now 
of record fails to show that the veteran has a psychiatric 
disorder related to service or any incident thereof.  Thus, 
this claim may not be considered well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5107(a); 38 C.F.R. §§ 3.303, 3.304, 
3.310.  Since the claim is not well grounded, it must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a psychiatric disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that a February 1995 SSA decision found the 
veteran suffering from left ulnar nerve entrapment at the 
wrist, RSD and a nonunion of a scaphoid fracture and held him 
to be disabled since May 1994.  While the Board recognizes 
the disabling nature of the veteran's left arm and wrist 
disorder, the SSA decision is not considered sufficient to 
overcome the objective evidence of record regarding the 
origin of the veteran's left arm and wrist disorder.  

ORDER

Service connection is denied for a left arm and hand 
disorder.

Service connection is denied for a psychiatric disorder



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

